DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant states (pp. 9) that the cited references do not teach performing a copy request only when the number of copies is below an allowed maximum.
Kottomtharayil identifies a storage policy associated with the data item for performing the storage operation (fig. 6, #420; [0055]). Storage policy may indicate one or more criteria for selecting a data source with which to perform the storage operation. Kottomtharayil monitors the amount of storage capacity left in a storage device to determine a cost metrics, which is compared to a user-defined target cost metrics [0037].
Kottomtharayil does not disclose the specific criteria of “number of copies is below an allowed maximum”; however, Lie teaches a threshold-based method that controls the number of replicas (i.e., number of copies) based on dynamic changes in access patterns (Lie: sec. 1, para. 6). Replication of a movie object is initiated if and only if available service capacity – number of replicas – for the object is less than the replication threshold (i.e., allowed maximum) (Lie: sec. 3.1, 1st bullet).
Lie’s number of replicas as a metric together with threshold on which Kottomtharayil’s storage policy criteria are defined, to avoid excessive replication of frequently accessed objects.
	Applicant also states (pp. 10) that the cited references do not teach obtaining a copy record from a copy blockchain and determining a number of copies based on the record.
Kottomtharayil uses a database table (i.e., blockchain of copy records) to keep track of various copies of data items (i.e., data objects), including primary, first secondary, and replication copies [0051].
Ocheja teaches a system of blockchain learning logs that keeps a learner’s lifelong learning records in a secure and verifiable format (Ocheja: Abstract). Ocheja provides an index smart contract for fast look-up of entries and access permissions (Ocheja: pp. 10, para. 2).
One having ordinary skill in the art would be motivated to utilize Ocheja to provide blockchain copy logs as Kottomtharayil’s table to store copy records, together with an index smart contract for fast look-up.
	In summary, the cited references in combination teaches the amended claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil. US patent application 2010/0082541 [herein “Kottomtharayil”], in view of Lie, et al. Threshold-Based Dynamic Replication in Large-Scale Video-on-Demand Systems. Multimedia Tools and Applications 11, pp. 35-62, 2000 [herein “Lie”], and further in view of Ocheja et al. Managing lifelong learning records through blockchain. Research and Practice in Technology Enhanced Learning, 14:1, March 2019, pp. 1-19 [herein “Ocheja”].
Claim 1 recites “A method for managing a data object, the method comprising: receiving from a requestor application system a copy request for obtaining a copy of the data object;”
Kottomtharayil receives a request from an initiator (i.e., requestor) for storage operation on a data item (i.e., data object), such as a request to create a secondary copy (fig. 6, #410; [0054]). The initiator can be a user or a system component such as storage policy, job schedule, retention policy, etc.
Claim 1 further recites “obtaining at least one copy record associated with the data object from a group of copy records comprised in a copy blockchain associated with the data object;”
Kottomtharayil uses a database table (i.e., blockchain of copy records) to keep track of various copies of data items (i.e., data objects), including primary, first secondary, and replication copies [0051]. Kottomtharayil does not disclose this limitation; however, Ocheja teaches a system of blockchain learning logs that keeps a learner’s lifelong learning records in a secure and verifiable format (Ocheja: Abstract). Ocheja provides an index smart contract for fast look-up of entries and access permissions (Ocheja: pp. 10, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kottomtharayil with Ocheja. One having ordinary skill in the art would have found motivation to utilize Ocheja to provide blockchain copy logs as Kottomtharayil’s table to store copy records, together with an index smart contract for fast look-up.
Claim 1 further recites “determining a number of copies of the data object based on the at least one copy record; and handling the copy request based on the determined number of the copies, including executing the copy request in response to the determined number of copies being lower than an allowed maximum number for the data object.”
Kottomtharayil identifies a storage policy associated with the data item for performing the storage operation (fig. 6, #420; [0055]). Storage policy may indicate one or more criteria for selecting a data source with which to perform the storage operation. Kottomtharayil monitors the amount of storage capacity left in a storage device to determine a cost metrics, which is compared to a user-defined target cost metrics [0037].
Kottomtharayil does not disclose the limitation on number of copies lower than allowed maximum; however, Lie teaches a threshold-based method that controls the number of replicas (i.e., number of copies) based on dynamic changes in access patterns (Lie: sec. 1, para. 6). Replication of a movie object is initiated if and only if available service capacity – number of replicas – for the object is less than the replication threshold (i.e., allowed maximum) (Lie: sec. 3.1, 1st bullet).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kottomtharayil with Lie. One having ordinary skill in the art would have found motivation to incorporate Lie’s number of replicas as a metric together with threshold on which Kottomtharayil’s storage policy criteria are defined, to avoid excessive replication of frequently accessed objects.
Claims 11 and 20 are analogous to claim 1, and are similarly rejected.

Claim 3 recites “The method of claim 1, wherein the method is implemented at an owner application system where the data object is stored.”
In Kottomtharayil, a storage operation cell (i.e., owner application system) performs storage operations such as creating, storing, retrieving, and migrating primary and secondary copies [0028].
Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of claim 2, wherein executing the copy request comprises: notifying the requestor application system to submit to the copy blockchain a copy record associated with obtaining a copy of the data object; and”.
If no replication copy exists, Kottomtharayil directs (i.e., notifies) a media agent to create a secondary copy using a first secondary copy (fig. 6, #440; [0058]), and updates (i.e., submits) the table (i.e., copy blockchain) to include information (i.e., copy record) about the storage operation, such as creating (i.e., obtaining) a secondary copy and its data source, e.g., the first secondary copy (fig. 6, #455; [0058]).
Claim 4 further recites “transmitting the data object to the requestor application system in response to a copy record associated with a copy transaction being obtained from the copy blockchain.”
Kottomtharayil performs storage operation (i.e., copy transaction) using the selected data source based on priority of the storage operation, e.g., creates a first secondary copy if high priority or a replication copy if medium priority [0060].
Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 4, further comprising: waiting a predetermined time interval in response to a copy record associated with the copy transaction not being obtained from the copy blockchain; and re-obtaining a copy record associated with the copy transaction from the copy blockchain.”
Kottomtharayil identifies a storage policy associated with the data item for performing the storage operation (fig. 6, #420; [0055]). Storage policy may indicate one or more criteria for selecting a data source with which to perform the storage operation, e.g., data source is up-to-date. Kottomtharayil updates secondary copies periodically (i.e., predetermined time interval) using a production data change log [0024]. If data source is not up-to-date (i.e., copy record not obtained), the requested storage operation (i.e., copy transaction) can be scheduled (i.e., wait a predetermined time interval) by a jobs agent [0037].
Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 9 recites “The method of claim 1, wherein a copy record of the at least one copy record comprises a copy transaction for obtaining a copy of the data object.”
When creating a secondary copy, Kottomtharayil updates the table to include information (i.e., copy record) about the storage operation (i.e., copy transaction), such as creation of a secondary copy and its data source, e.g., the first secondary copy (fig. 6, #455; [0058]).
Claim 19 is analogous to claim 9, and is similarly rejected.

Claim 10 recites “The method of claim 9, wherein a copy record of the at least one copy record is added to the copy blockchain in response to a historical copy transaction submitted by an application system.”
In Kottomtharayil, a storage operation can be performed to create a replication copy asynchronously [0033], or scheduled to be performed in the future [0030]. When such a storage operation (i.e., historical copy transaction) is actually performed, the media agent updates the table (i.e., copy blockchain) to include information (i.e., copy record) about the storage operation, such as creation of a secondary copy and its data source, e.g., the first secondary copy (fig. 6, #455; [0058]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil as applied to claims 1 and 11 above respectively, in view of Lie and Ocheja, and further in view of File timestamps. https://www.gnu.org/software/coreutils/manual/html_node/File-timestamps.html, 2018 [herein “GNU”].
Claim 6 recites “The method of claim 4, wherein transmitting the data object to the requestor application system comprises: generating metadata comprising abstract information of the data object based on the data object; “
Kottomtharayil teaches claim 4, where a storage operation is performed using the selected data source [0060], e.g., create a replication copy using a first secondary copy. Kottomtharayil does not disclose this limitation; however, industry standard file systems provide basic metadata for every file (i.e., data object), including atime for last read and mtime for last write (GNU: pp. 1/2).
Claim 6 further recites “obtaining metadata associated with the data object from a metadata blockchain associated with the data object; and”.
Kottomtharayil uses a database table (i.e., metadata blockchain) to keep track of metadata about various copies (i.e., copy records) of a data item, including primary, first secondary, and replication copies [0051]. Kottomtharayil does not disclose this limitation; however, however, industry standard file systems provide basic metadata for every file (i.e., data object), including atime for last read and mtime for last write (GNU: pp. 1/2).
Claim 6 further recites “transmitting the data object to the requestor application system in response to determining the generated metadata and the obtained metadata match each other.”
Kottomtharayil identifies a storage policy associated with the data item for performing the storage operation (fig. 6, #420; [0055]). Storage policy may indicate one or more criteria for selecting a data source with which to perform the storage operation, e.g., mtime of the data source matches that of the primary copy or a first secondary copy.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kottomtharayil with GNU. One having ordinary skill in the art would have found motivation to incorporate GNU’s basic file metadata into Kottomtharayil, such that storage policy criteria can be defined on metadata of secondary copies.
Claim 16 is analogous to claim 6, and is similarly rejected.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil as applied to claims 6 and 16 above respectively, in view of Lie, Ocheja and GNU, and further in view of Hu et al. US patent application 2014/0101100 [herein “Hu”].
Claim 7 recites “The method of claim 6, further comprising: in response to determining the generated metadata and the obtained metadata do not match each other, notifying the requestor application system that the data object has been modified.”
Kottomtharayil teaches claim 6, where secondary copies are periodically updated (i.e., modified) using a production data change log [0024]. Kottomtharayil does not disclose this claim; however, Hu teaches a system to manage distributed replicas that recommends, via advisory messages (i.e., notifications) sent to a requesting client (i.e., requestor), the best replica (i.e., data object) to connect to [0017].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kottomtharayil and GNU with Hu. One having ordinary skill in the art would have found motivation to utilize Hu’s advisory messages to notify requestor against using an out-of-date secondary copy.
Claim 17 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 7, further comprising: notifying a further owner application system, where a copy of the data object is stored, to transmit the data object to the requestor application system.”
In Kottomtharayil, a replication copy can be created (i.e., stored) by a third party application (i.e., further owner application system), which is accessed (i.e., transmitted) by the media agent to perform the requested storage operation [0045].
		Claim 18 is analogous to claim 8, and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163